Citation Nr: 1632198	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-14 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1943 to October 1945.  This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). 

This matter was previously before the Board in April 2016, whereupon the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development of the claims file.  Following the issuance of a May 2016 supplemental statement of the case, the matter was returned to the Board for its adjudication. 

This appeal have been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDING OF FACT

The competent evidence does not demonstrate that the Veteran's currently diagnosed obstructive sleep apnea is attributable to the Veteran's active service or any incident of service, to include as due to a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in May 2010.  He was notified of the evidence needed to substantiate his claim for service connection and that VA was responsible for obtaining military service records, records from VA medical centers, or records in the custody of other agencies, so long as he adequately identified those records and authorized VA to obtain those records.  In addition, he was informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that he was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified him of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records, as well as VA treatment records.  The Veteran has submitted personal statements during the pendency of his appeal in support of his claim.  He has not identified any additionally available evidence for consideration.  

Pursuant to the Board's April 2016 remand, the AMC was directed to arrange for the Veteran's claims file to be reviewed by a VA clinician in order to provide an opinion as to the nature and etiology of the Veteran's obstructive sleep apnea, to include whether the obstructive sleep apnea was permanently aggravated by a service-connected disability.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

The Veteran's claims file was evaluated by a VA examiner in May 2016.  Based on that review, the examiner offered an opinion as to the etiology of the obstructive sleep apnea.  In light of the fact that the examiner thoroughly reviewed the claims file and then provided the requested opinions in accordance with the Board's remand, the Board finds that the AMC substantially complied with the directives of the Board remand.   

VA has conducted medical inquiry in the form of a VA examination and the aforementioned opinion in order to substantiate the Veteran's claim of service connection.  38 U.S.C.A. § 5103A.  He was afforded a VA examination in September 2010 to determine the etiology of his sleep apnea, to include as secondary to a service-connected disability.  In addition, as discussed above, the Veteran's claim file was reviewed by a separate VA examiner in May 2016 who did not administer a physical examination of the Veteran but did provide an opinion as to the etiology of the obstructive sleep apnea, to include a discussion of whether it was secondary to a service-connected disability.  As the September 2010 and May 2016 examiners considered the Veteran's history and provided a rationale for the conclusions they reached, the Board finds that the opinions espoused are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.).  Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claims. 

The Veteran contends that his currently diagnosed obstructive sleep apnea is secondary to a service-connected disability.  He has also set forth the alternative theory that his sleep apnea is the result of stress stemming from his experiences in World War II.  A review of the Veteran's service treatment records (STRs) does not reveal any complaints, findings, treatment, or diagnoses relating to obstructive sleep apnea.  That being said, the Veteran does not contend that he incurred his obstructive sleep apnea in service, but rather that he developed obstructive sleep apnea many years after he was discharged and that it was related to his service.  Accordingly, service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is denied.  

With regards to his assertion that obstructive sleep apnea is secondary to his service-connected COPD, the Veteran's post-service treatment records indicate that he was first diagnosed with obstructive sleep apnea in October 2004 after a sleep study provided by VA.  Following the diagnosis, he was issued a continuous positive airway pressure (CPAP) machine to help alleviate the symptoms of his obstructive sleep apnea.  Thereafter, treatment records indicate that the Veteran continued to use his CPAP machine and reported that his symptoms, while not entirely ameliorated, were greatly improved. 

The Board notes that the Veteran was diagnosed with COPD in June 2005 following a pulmonary function test.

The Veteran was afforded a VA examination in September 2010 in connection with his obstructive sleep apnea claim.  He reported that he was evaluated for sleep apnea after he began noticing that he was falling asleep while driving.  According to the Veteran, he was issued a CPAP machine following his diagnosis but stopped using it because of complications with his medication and his myasthenia Gravis (which restricts his ability to swallow).  He told the examiner that he still experiences daytime exhaustion, which he attributed to the fact that his medication causes him to urinate frequently and thus requires that he replace his catheter bag often.  A pulmonary function test dated in April 2009 revealed a mild obstructive impairment but normal diffusing capacity. 

After the physical examination and a review of the claims file, the examiner opined that the Veteran's obstructive sleep apnea was less likely than not caused by or aggravated beyond its normal progression by COPD.  In support thereof, the examiner first noted that there is no medically recognized connection between COPD and obstructive sleep apnea, as sleep apnea is caused by a blocked or narrowed airway during sleep and COPD is due to weakening airways and air sacs.  Furthermore, the examiner also highlighted the fact that the Veteran was clinically obese at the time of his obstructive sleep apnea diagnosis, which is medically recognized as a contributing factor to the development of sleep apnea.  In addition, the examiner noted that the aging process limits the brain signals' ability to keep the throat muscles stiff during sleep, making it more likely that the airway will narrow or collapse. 

In March 2016 the Veteran's representative submitted a correspondence that referenced an article entitled "A growing problem: War Veteran Suffering from Sleep Apnea", which was published in February 1, 2013, by researchers from Wayne State University of Medicine.  While this article is not associated with the claims file, the Veteran's representative stated that the article notes that stress experienced by veterans who served during wartime can cause fractured sleep, a symptom of sleep apnea.  According to the representative, the article also states that in the case of veterans diagnosed with PTSD, the diagnosis for obstructive sleep apnea is more difficult as sleep disturbance symptoms are shared amongst both conditions.  The representative concluded by asserting that veterans exposed to the stress of war can develop sleep apnea. 

Pursuant to the Board's April 2016 remand, the Veteran's claims file was forwarded to a VA examiner for the purpose of providing an opinion as to whether the obstructive sleep apnea was secondary to any service-connected disability or was otherwise attributable to service.  After a thorough review of the claims file, the examiner first opined that it was less likely than not that the obstructive sleep apnea was incurred in service or was otherwise related to service, on the grounds that there was no diagnosis in service and the diagnosis of obstructive sleep apnea was nearly 60 years after discharge.  

The examiner also discounted there being any connection between the Veteran's service-connected COPD and his obstructive sleep apnea.  In support thereof, the examiner referred to medical literature which found that there was no relationship between COPD and obstructive sleep apnea.  The examiner considered the article referenced by the Veteran's representative in the March 2016 correspondence and found that sleep fragmentation is not a symptom of obstructive sleep apnea, as the condition is better characterized by individuals waking up gasping for breath after their airway collapses while sleeping. 

In addition to discounting the connection between obstructive sleep apnea and the Veteran's service-connected disabilities, the examiner noted that the Veteran gained weight over the time period from when he started receiving treatment from VA and when he was diagnosed and was clinically obese at that time.  On this basis, the examiner opined that the Veteran's obstructive sleep apnea was caused by his weight, and supported that opinion by reference to medical literature finding that obese individuals are four times as likely to develop sleep apnea as individuals with a normal weight.  Furthermore, the examiner highlighted that the Veteran has lost weight since his diagnosis in 2004 and does not even use his CPAP machine to alleviate his symptoms as reported on the September 2010 VA examination.  Thus, the examiner found that the obstructive sleep apnea had likely resolved. 

Upon consideration of the evidence, the Board finds that service connection for obstructive sleep apnea is not warranted.  Both the September 2010 and May 2016 examiners discounted any etiological connection between COPD and obstructive sleep apnea, and supported their opinions with reference to medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a medical opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  As both VA examiners reviewed the claims file and provided a thorough rationale, the Board finds that the opinions are highly probative of the issue of whether the Veteran's obstructive sleep apnea was aggravated by a service-connected disability. 

In the March 2016 correspondence, the Veteran's representative conceded the fact that sleep apnea is not etiologically related to COPD, and therefore could not be secondary to COPD.  Instead, as discussed above, the Veteran through his representative purported that stress induced by war can lead to the development of sleep apnea.  Of course, the Veteran is competent to report his symptoms of sleep apnea and the fact that he experiences stress induced by his memories of his experiences in war.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran is competent enough through expertise or knowledge to conclude that this stress contributed to the development of his obstructive sleep apnea.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).

The Board acknowledges that the Veteran's representative referenced medical literature in support of the assertion that his stress from wartime experiences led to his developing sleep apnea; however, this referenced literature is of minimal probative value.  A medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 12 Vet. App. 314, 316-17 (1998).  Here, no such medical opinion has been associated with the record.  Furthermore, as the May 2016 examiner noted, the referenced article does not actually set forth any finding connecting war-induced stress to obstructive sleep apnea, but instead simply stated that such stress causes a fractured sleep which is also a symptom of sleep apnea.  Accordingly, the referenced medical literature carries minimal probative weight for the purposes of establishing a nexus between the Veteran's obstructive sleep apnea and his service, to include as secondary to a service-connected disability. 

In summation, the opinions of the September 2010 and May 2016 VA examiners, who both found that there was no connection between obstructive sleep apnea and COPD, are a more reliable indicator of whether the Veteran's obstructive sleep apnea is attributable to the Veteran's service-connected disabilities; thus, the preponderance of the evidence is against the Veteran's claim of service connection for obstructive sleep apnea on a secondary basis.  38 C.F.R. § 3.310.; Allen, 7 Vet. App. at 439 (1995).  The Veteran may still be entitled to service connection if all of the evidence establishes that the obstructive sleep apnea was incurred in service.  38 C.F.R. § 3.303(d).  Here, however, there is no evidence of incurrence in service, and there is a nearly 60 year gap between discharge and the diagnosis of obstructive sleep apnea.  Furthermore, the Veteran's assertion that his sleep apnea is the result of war-induced stress, supported as it is by no evidence in the claims file other than a reference to medical literature of little probative value, is outweighed by the opinion of the May 2016 examiner, who correctly noted that the cited study does not support the Veteran's purported theory of service connection.  Thus, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's obstructive sleep apnea is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for obstructive sleep apnea under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for obstructive sleep apnea in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for low back condition, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for obstructive sleep apnea, to include as secondary to a service-connected disability, is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


